DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of the 11/2/2015 earlier filing date because the disclosure of the prior-filed application, Application No. 15/341,972, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Examiner does not find adequate support for the alkaline solvent gel of the present application in the CIP of 15/341,972.  Thus, the effective priority date of the instant application is the filing date of 15/429,058 filed 2/9/2016.  
Final Rejection
Applicant’s election of Group I claims 1-13 is in the reply filed on 9/9/2019.
Claims 1-13 and 17-23 are pending for examination.  Claims 14-16 are cancelled in the paper filed 7/28/2021.  Claims 17-23 are newly added in the response filed 7/28/2021.
Response to Amendments
The rejection of claims 1, 3-5, 7-8 under 35 U.S.C. 103 as obvious over Bird et al. (US 2,111,486) is maintained.
The rejection of claims 2, 6, 9-13 under 35 U.S.C. 103 as being unpatentable over Bird et al. (US 2,111,486) as applied to claims 1, 3-5, 7-8 and further in view of Isogai et al. US 5,410,034) is maintained.   
Response to Arguments
Applicant’s arguments filed 7/28/2021, with respect to claims 1-13 and 17-23 have been considered but are not persuasive.  Applicants urge that Bird et al. (US 2,111,486) do not teach an alkaline solvent.  Specifically, Applicant’s arguments on page 7 of the remarks filed 7/28/2021, referring to Bird et al. page 2, lines 55-58, urge that the dissolving solution of Bird et al. is acidic or neutral. In response this is not found persuasive because the dissolving solution of Bird comprises copper sulphate, ammonia (which is known to have a pH 11.5) and caustic soda (which is known to have a pH 14) in a ratio of 2 mols of caustic soda to 1 mole of copper sulphate.  Nowhere does Bird state their solution is acidic or neutral and contrary to Applicants arguments, see page 2, line 47 explicitly teaching even the copper is basic.  
	Applicants urge on page 8 that upon converting the units of feet in Bird to inches, as in claim 4, concluding that Bird teaches drawing samples 1-4 at 492 to 1,848 inches per minute. Further arguing that the lowest rate of pulling samples disclosed in Bird is nearly double the highest rate claimed of pulling cotton yarn through the first bath of aqueous alkaline solvent.  In response, page 1, left column, lines 25-35, guide one of ordinary skill to optimize the drawing to as slow as desired, specifically teaching the fabric should be passed or drawn through the solution at any speed such as to prevent the formation of an appreciable amount of cupro ammonium cellulose, due to the solvent action, so that after the squeezing of the nip, no celulose appears on the surface 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-8 are rejected under 35 U.S.C. 103 as obvious over Bird et al. (US 2,111,486).
Bird et al. (US 2,111,486) teach the claimed method of improving the mechanical properties of cotton yarn comprising: providing a predetermined quantity of cotton yarn; (see claim 6 and col.11,ln.6, see also page 1,ln.2,ln.15-20, see also page 2,ln.5-20 for the improved properties).
Limitation of partially dissolving said cotton yarn by pulling said cotton yarn through a first bath of aqueous alkaline solvent at a predetermined rate for a predetermined period of time, said first bath of aqueous alkaline solvent having a predetermined temperature is met by Bird et al. page 2, col.2, lines 52-53 teaching the dissolving solution meeting the claimed aqueous alkaline solvent of water and caustic soda.  See also the temperatures, rates, and time in the example tables on page 2.

and drying said partially dissolved and rinsed cotton yarn (see claims 1-2)
wherein the dried partially dissolved and rinsed cotton yarn has increased tensile
strength compared to the untreated cotton yarn.(see page 2, col.3,ln.19).
Regarding claim 3 limitation to wherein said first bath treatment of aqueous alkaline solvent includes a predetermined quantity of dissolved cotton cellulose fiber is taught in col.1,ln.45-50 teaching that there is dissolved cellulose in the treatment solution.  
Regarding the rate of pulling in claim 4-5, see the table in the right col of page 2, lines 15-25, teaching that the example samples 1-4 were drawn at 41-154 cubic feet per minute per square foot.  It is Examiner position that this exemplary teaching meets the claimed range of 42-286 inches per minute.
Regarding the time of claims 7-8, see the table on page 2, left col. Lines 40-70 guiding one of ordinary skill to soak in water for upto 10 minutes and to alkaline condition upto 10 minutes.  

However, it would have been nonetheless obvious to one of ordinary skill in the art, to arrive at the claimed pulling of the cotton yarn through the aqueous alkaline bath because Bird et al. teach drawing the cotton yarn through an aqueous alkaline dissolving solution comprising copper sulphate, ammonia (which is known to have a pH 11.5) and caustic soda (which is known to have a pH 14) in a ratio of 2 mols of caustic soda to 1 mole of copper sulphate in general and guide one of ordinary skill on page 2, line 47 that even the copper is basic.  
Claims 2, 6, 9-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (US 2,111,486) as applied to claims 1, 3-5, 7-8 and further in view of Isogai et al. US 5,410,034).
Bird et al. are relied upon as set forth above. Regarding the pulling rate of claims 6 and 9, see Bird et al. table in the right col of page 2, lines 15-25, guiding one of ordinary skill to draw the samples at 41-154 cubic feet per minute per square foot which broadly encompasses the claimed range of 42-286 inches per minute in general and page 1, left column, lines 25-35, guide one of ordinary skill to optimize the drawing to as slow as desired, specifically teaching the fabric should be passed or drawn through the solution at any speed such as to prevent the formation of an appreciable amount of cupro ammonium cellulose, due to the solvent action, so that after the squeezing of the nip, no cel ulose appears on the surface of the cloth. 

Bird et al. do not teach the same language of a gel as in claim 2, and the temperatures in claims 10-11 and the% of cellulose fiber of claims 12-13.
Isogai (US 5,410,034) guide one of ordinary skill to separate cellulose into an alkali soluble portion and an alkali/insoluble portion, according to the molecular weight of the cellulose and the aggregation state of the molecular chains, and specifically teach that the soluble portion includes a gel.  See col.2,ln.60-65. Isogai teach the cellulose is dispersed in water at a level of from about 0.5% to about 15% to provide a cellulose suspension.  See col.5,ln.27-30 encompassing claims 12-13. Regarding the LiOH hydrate, urea, and water alkaline solvent solution of claims 17-23, see col.5,ln.37, teaching the equivalence of 7-15% LiOH dispersed in water, specifically teaching the strong base is preferably sodium hydroxide, but other strong bases such as potassium hydroxide, lithium hydroxide, cesium hydroxide, ammonium hydroxide, and quaternary ammonium hydroxides may be used.   See col.3,ln.20-25 teaching the aqueous solution of urea compound.  Col.8,ln.63 illustrates 85% acid but one of ordinary skill is guided to dilute the acid including the urea compound in col.5,ln26 and col.9,ln.10-15 guide one of ordinary skill that It is difficult to achieve complete destruction of the fiber form of cotton by the phosphoric acid treatment. The amount of phosphoric acid might be reduced by more efficient mechanical stirring of the mixture. Also, the time required for the complete 
To dissolve the cellulose Isogai guide one of ordinary skill to the steps of providing a dispersion of cellulose in an aqueous alkali solution, cooling the cellulose dispersion to a temperature sufficient to form a solid mass of the cellulose dispersion, and warming the solid mass of the cellulose dispersion to a temperature sufficient to thaw the solid mass of the cellulose dispersion to provide a cellulose solution. The thawed cellulose dispersion is diluted with water to provide the cellulose solution.  Isogai also guide one of ordinary skill to drawing and winding the cellulose fiber. See col.4,ln.15-30.  
The time of treatment is generally taught to one of ordinary skill to be between 5-30 minutes.  See col.8,ln.53. Examiner notes that this time frame overlaps with the time teaching in the example samples of Bird et al. 
The cold temperatures of claims 10-11 are taught in col.5,ln.30-60. The cellulose suspension described in Isogai guides one of ordinary skill to both aqueous alkaline solution (see col.5,ln.35-40) and the aqueous alkaline gel in col.5,ln.40-55.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bird et al. with the gel of claim 2 and the percentage of dissolved cellulose of claims 12-13 at the temperatures of claims 10-11 as taught by Isogai et al. because Isogai guide one of ordinary skill to the benefit in dissolving cellulose fibers in an alkaline bath, wherein the cellulose is dispersed in the water at a level of from 0.05%-15% in general, and thereafter drawing and winding the .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761